Exhibit 10.9

AMENDMENT to the

EMPLOYMENT AGREEMENT

between

Nivalis Therapeutics, Inc.

and

Jon Congleton (“Employee”)

 

WHEREAS, Nivalis Therapeutics, Inc. (the “Company”) and the Employee entered
into an employment agreement (the “Agreement”) effective as of January 1, 2015,
as amended;

 

WHEREAS, the Company and the Employee desire to amend the Agreement to change
the provisions relating to the severance payable to Employee and relating to the
accelerated vesting of stock options in connection with Termination/Severance;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.



Section 5(e)(i) is amended and restated in its entirety to read as follows:

 

(i) the Company shall pay to Employee as severance an amount equal to eighteen
(18) month’s Base Salary, in equal installments, subject to all applicable
deductions and withholdings;

 

2.



Section 5(e)(iii) is amended and restated in its entirety to read as follows:

 

(iii)  the Company shall cause any issued but unvested options to immediately
vest in full.

 

3.



Except as amended herein, the provisions of the Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed and
Employee has hereunto set his hand as of January 12, 2017.

 

 

 

NIVALIS THERAPEUTICS, INC.

 

 

 

By:

/s/ R. Michael Carruthers

 

Name:

R. Michael Carruthers

 

Title:

Chief Financial Officer

 

Date:

1/12/17

 

 

 

 

 

EMPLOYEE

 

 

 

By:

/s/ Jon Congleton

 

 

Jon Congleton

 



--------------------------------------------------------------------------------